DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 February 2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 28-31 and 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,938,832 in view of U.S. Patent Application Publication No. 2015/0281250 by Miller et al.  
As to claim 21, the ‘832 Patent discloses an access control system for live presentations, comprising (Claim 1:  A system for providing an interactive media presentation, the system comprising): 
at least one processor (Claim 1: at least one hardware processor); and 
a non-transitory storage medium storing instructions that, when executed by the at least one processor, cause the system to perform operations comprising (Claim 1: and a non-transitory storage medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising): 
interacting with a first device associated with a first user to create a workspace (Claim 2: The system of claim 1, wherein instructions that, when executed by the at least one processor, cause the at least one processor to perform operations further comprise: creating a workspace associated with the interactive media presentation, wherein the workspace comprises at least one of a presentation content, comments, or annotations); 
according to a mapping table, the mapping table comprising (Claim 1: the dynamic modification comprising updating a mapping table associating portions of the presentation with the at least one of the users): 
a first dimension for portions of the workspace (Claim 1: a dimension of the mapping table representing portions of the presentation); 
a second dimension for users, the users including the second user (Claim 1:  a dimension of the mapping table representing the at least one of the users); and 
entries comprising access right indications (Claim 1: and the entries in the mapping table comprising indications of access rights); 
modifying the mapping table during a live presentation by the first user to enable updated access by the second user to the first copy of the workspace (Claim 1: the dynamic modification comprising updating a mapping table associating portions of the presentation with the at least one of the users).
The ‘832 Patent does not expressly disclose creating a first copy of the workspace, in response to a request received from a second device associated with a second user;
providing, to the second device, access to the first copy of the workspace and 
providing, to the second device, updated access to the first copy of the workspace according to the modified mapping table.
Miller discloses creating a first copy of the workspace, in response to a request received from a second device associated with a second user (Claim 2: The system of claim 1, wherein the content creation and updating module further includes a content workspace module configured to: receive a request from the audience device to participate in the interactive presentation; create a copy of the workspace; and provide the copy of the workspace for accessing by the audience device;  
providing, to the second device, access to the first copy of the workspace (Claim 2: The system of claim 1, wherein the content creation and updating module further includes a content workspace module configured to: receive a request from the audience device to participate in the interactive presentation; create a copy of the workspace; and provide the copy of the workspace for accessing by the audience device)
providing, to the second device, updated access to the first copy of the workspace according to the modified mapping table (Claim 2: The system of claim 1, wherein the content creation and updating module further includes a content workspace module configured to: receive a request from the audience device to participate in the interactive presentation; create a copy of the workspace; and provide the copy of the workspace for accessing by the audience device).  
The ‘832 Patent and Miller are analogous art because they are both family members of the instant application.
It would have been obvious to combine the teachings of the ‘832 Patent and Miller as they are related applications covering common subject matter.
As to claim 22, the modified ‘832 Patent/Miller reference further discloses the system of claim 21, wherein the modified mapping table enables the second user to interact with the second device to navigate to a number of previous slides or next slides in the live presentation, with respect to a current slide being presented by the first user (Claim 8: The system of claim 1, wherein the dynamic modification enables the at least one of the users to navigate to a number of previous slides or next slides in the interactive media presentation, with respect to a current slide being presented).
As to claim 23, the modified ‘832 Patent/Miller reference further discloses the system of claim 22, wherein the number of previous slides or next slides is one (Claim 9: The system of claim 8, wherein the number of previous slides or next slides is one).
As to claim 24, the modified ‘832 Patent/Miller reference further discloses the system of claim 21, wherein: the operations further comprise obtaining input from audience devices during the live presentation, the audience devices including the second device; and the mapping table is dynamically modified based on the audience input (Claim 1:  and customizing one or more portions of the interactive media presentation for at least one of the users by dynamically modifying one or more access rights based on the analysis of the collected engagement data, the dynamic modification comprising updating a mapping table associating portions of the presentation with the at least one of the users).  

Claims 28-31 recite a method commensurate in scope to the system of claims 21-24 and are rejected under a substantially similar rationale.
Claims 35-38 recite a method commensurate in scope to the system of claims 21-24 and are rejected under a substantially similar rationale.

Allowable Subject Matter
Claims 25-27, 32-34 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432